Citation Nr: 0711953	
Decision Date: 04/24/07    Archive Date: 05/01/07

DOCKET NO.  04-41 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from May to August 1946 and 
from October 1950 to July 1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Regional 
Office (RO) that denied the veteran's claim of entitlement to 
service connection for PTSD.  The Board upheld the denial in 
an August 2005 decision.  The veteran appealed this 
determination to the United States Court of Appeals for 
Veterans Claims (Court) which, in a decision dated November 
22, 2006, vacated the Board's decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that service connection is warranted for 
PTSD.  In a Statement in Support of Claim submitted in March 
2004, the veteran described several stressors.  He stated 
that he was assigned to the "Hq. Btry. Div. Arty., 24th Inf. 
Regt., 159th FA Bn" and that he was attached to the 25th Inf. 
Div. in Korea.  He claimed that his military occupational 
specialty was field wireman and that he worked with a forward 
observer team.  He stated that he witnessed many of the enemy 
being injured or killed.  In addition, he provided the names 
of some of his comrades who were injured (Private McKinney, 
Private McDaniel, and his high school classmate James 
Thompson), although he did not witness them being injured.  
The veteran also alleged that the Commanding Officer (whose 
name he could not recall) of his high school classmate had 
died while he was administering first aid to him.  He 
attached information that appeared to come from the internet 
that had the names of the soldiers mentioned above, and this 
revealed that Privates McKinney and McDaniel been assigned to 
the 159th FA Bn-25th Inf. Div.  His classmate had been 
assigned to the 24th Inf. Regt-25th Div.  They were all 
wounded between June and October 1951.  There is no 
indication that the RO attempted to verify the veteran's 
claimed stressors through official sources.  

Service medical records disclose that when the veteran was 
treated in July 1951, he was assigned to the 25th Inf. Div.  
When seen in September 1951, he was assigned to "C Btry. 159 
FA Bn."  A treatment record dated in December 1951 is from 
the 159th FA Battalion Aid station.  

The Board notes that following a request for information from 
the VA, the National Personnel Records Center responded that 
"standard source documents were not available.  Other 
documents are <<mailed>>."  

The Court noted that when "VA is unable to locate a 
claimant's records, it should advise him to submit 
alternative forms of evidence to support his claim and should 
assist him in obtaining sufficient evidence from alternative 
sources.  Washington v. Nicholson, 19 Vet. App. 362-369-71 
(2005); see also Dixon v. Derwinski, 3 Vet. App. 261, 263 
(19992).  There is no indication in the record that the RO 
attempted to verify the claimed stressors or to advise the 
veteran that he could submit evidence from other sources, 
including statements from individuals who served with him 
("buddy" certificates or affidavits).

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  Thus, on remand corrective 
notice should be provided.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:
        
1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that advises 
the veteran that a disability rating and 
effective date will be assigned if 
service connection is awarded, to include 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should attempt to obtain the 
veteran's entire personnel file through 
official sources. 

3.  The RO should contact the veteran and 
inform him of the missing service 
records.  The RO should advise the 
veteran that he can submit alternate 
evidence to support his claim, including 
statements from individuals who served 
with him ("buddy" certificates or 
affidavits).

4.  The RO should contact the veteran and 
ask him to provide the dates he served in 
Korea.  He should also be requested to 
provide as much detail as possible 
regarding the alleged stressful 
incidents, including the one in which the 
Commanding Officer died while he was 
attempting to aid him, to include the 
date of the incident within a two month 
time frame.  He should also be asked to 
provide specific details of any other 
claimed stressful events during service, 
such as dates within a two month time 
frame, places, detailed descriptions of 
the events, his service unit at the time 
any incident occurred, duty assignments, 
and the names, ranks, unit of assignment 
and any other identifying information 
concerning any OTHER individuals involved 
in the events.  The veteran should be 
told that the information is necessary to 
obtain supportive evidence of the alleged 
stressful events and that failure to 
respond may result in adverse action.

5.  Thereafter, the RO should request 
verification from the U.S. Army and Joint 
Services Records Research Center, or 
other official source, for the claimed 
stressors relating to Private McKinney, 
Private McDaniel, and Private James 
Thompson, based on the information listed 
on the Exhibits provided by the veteran.  
The RO should also attempt to verify the 
death of Private Thompson's commanding 
officer if the veteran can provide an 
appropriate time frame, as well as any 
other stressor for which sufficient 
detail has been provided.  A unit history 
for the appropriate time frame should 
also be requested through official 
sources.

6.  If, and only if a stressor is 
confirmed, the veteran should then be 
afforded a VA psychiatric examination to 
determine whether he suffers from any 
psychiatric disorder and, if so, its 
nature and etiology.  The examiner should 
be advised of the verified stressor(s). 
The examination report should include a 
detailed account of all pathology found 
to be present.  The examiner should be 
requested to determine whether any of the 
verified stressors are of a quality 
sufficient to produce PTSD, and if so, 
whether the veteran suffers from PTSD as 
a result of those verified stressors.  
The report of the examination should 
include a complete rationale for all 
opinions expressed.  All studies or tests 
deemed necessary should be accomplished.  
The claims folder must be made available 
to and reviewed by the examiner in 
conjunction with the examination.

7.  After completing any additional 
development deemed necessary, the RO 
should again review the record.  If the 
benefit sought on appeal remains denied, 
the appellant and representative, if any, 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

